Citation Nr: 0416639	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for prostate 
cancer, secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, C.M.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from October 1954 to 
August 1957. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim seeking 
entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation.  

In October 2003, the veteran raised a claim of service 
connection for cancer of the small intestine, as secondary to 
ionizing radiation.  This issue is referred to the RO for 
appropriate consideration.  

In October 2003, the veteran's representative cancelled the 
veteran's decision review officer (DRO) hearing, stating that 
the veteran wished to have a Board travel board hearing 
instead.


FINDINGS OF FACT

1.  In July 1999, the RO determined that the veteran had not 
submitted new and material evidence in order to reopen a 
claim of service connection for prostate cancer; the veteran 
did not appeal this decision.
 
2.  Evidence submitted subsequent to the July 1999 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
prostate cancer.

3.  Prostate cancer was first manifested years after the 
veteran's discharge from military service and is not related 
to his military service, including exposure to radiation.
CONCLUSIONS OF LAW

1.  The RO's July 1999 decision declining to reopen a claim 
of service connection for prostate cancer is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for prostate cancer has 
been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  The veteran's prostate disorder was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been incurred in such service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's claim of service connection for prostate cancer 
as a result of exposure to ionizing radiation was denied in 
June 1996.  The veteran did not appeal this decision and it 
became final.  

In a July 1999 rating decision, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim.  The veteran did not appeal this 
decision and it became final.  

Evidence submitted subsequent to the July 1999 rating 
decision is summarized below:

Dr. H.T. wrote a letter in January 2001 in which he wrote 
that the changes in the veteran's small intestine could be 
similar to those seen in radiation-induced changes.  He 
specifically wrote that there was loss of the normal 
absorptive surface. He opined that it was conceivable that 
the radiation which the veteran received could have 
conceivably led to his present problem.  

In February 2001, the veteran submitted several pieces of 
literature from the Hanford Health Information Network, 
including one entitled "Potential Health Problems from 
Exposure to Selected Radionuclides."  Another was entitled 
"On-Site Exposures of Certain Groups of People who worked on 
the Hanford Site."  The article discussed how the exposure 
of soldiers at Camp Hanford was different than the exposure 
of other personnel at Camp Hanford.  Another was entitled the 
"Hanford Individual Dose Assessment Project," in which the 
veteran reported in his personal information that he lived 
outside or in a structure open to the air for a majority of 
the time.  

In February 2002, the Defense Threat Reduction Agency wrote 
the RO that the scope of their Nuclear Test Personnel Review 
Program was limited to providing information regarding the 
activities and radiation exposure histories of individuals 
who participated in US atmospheric nuclear tests and the 
occupation of Hiroshima and Nagasaki following World War II.  
They wrote that for further information on the project, it 
could contact the Hanford Environmental Dose Reconstruction 
Project or the Headquarters of the US Army Medical Command.  

In August 2002, a request was made to the NPRC for the 
veteran's DD-1141, and the records of the veteran's exposure 
to radiation, but a response was received that it was a fire-
related record, and that the requested information could not 
be reconstructed.  

At the veteran's November 2002 VA examination, the examiner 
discussed the veteran's history of prostate cancer dating 
back to 1985.  

In December 2002, the Idaho Department of Health and Welfare 
wrote a letter that the only information it had to assist the 
veteran with his claim was a report entitled, "Methods for 
Estimating Radiation Doses from Short-lived Gaseous 
Radionuclides and Radioactive Particles Released to the 
Atmosphere During Early Hanford Operations."  

In a March 2003 letter, the Chief Public Health and 
Environmental Hazards Officer wrote that the veteran was 
reported to have served at Hanford from September 27, 1955, 
to September 7, 1956, and from January 31, 1957, to August 
30, 1957.  She noted that the cover memorandum for the 
Veterans Service Center Manager gave a radiation dose 
estimate of 2.6 rem, but this number was apparently based on 
an exposure a worker who spent 2000 hours per year at Hanford 
might have received during the 17 year period of 1945-1961.  
She relied on the "Hanford Individual Dose Assessment 
Project" in estimating that the 1-131 dose to other organs 
would have been 0.0003 rad or less.  She relied on the CDC 
final report "Methods for Estimating Radiation Doses from 
Short-lived Gaseous Radionuclides and Radioactive Particles 
released to the Atmosphere during Early Hanford Operations" 
in estimating that the 1-131 dose to other organs would have 
been 0.03 rad or less.  She relied on the "Summary of 
Recorded External Radiation Doses for Hanford Workers 1944-
1989" in estimating the veteran's external doses of 
radiation while serving at Hanford were 0.8 rem in 1955, 1.9 
rem in 1956, and 1.7 rem in 1957.  She wrote that the 
"Committee on Interagency Radiation Research and Policy 
Coordination Science Panel Report Number 6, 1988," did not 
provide screening doses for prostate cancer, but concluded 
with references to other sources that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  She concluded 
that it was unlikely that the veteran's prostate cancer could 
be attributed to exposure to ionizing radiation in service.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 2003, a transcript of which has been 
associated with the claims folder.  He testified that while 
stationed at Camp Hanford, he stayed outside in simple living 
quarters in what was basically a simple shack.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  The RO did this in a letter dated November 2002.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the November 2002 
letter, the RO informed the veteran that it would try to help 
get such things as medical records, employment records, or 
records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1)  (2003).  In the 
November 2002 letter, the RO asked the veteran to submit the 
name and addresses of the people who had treated him.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not explicitly do this in the 
November 2002 letter, it is determined that the veteran was 
not prejudiced by such failure.  For one thing, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his prostate cancer.    
Also, the letter did request that the veteran tell the RO 
about any additional information or evidence that he wanted 
it to get.  The veteran has specifically submitted evidence 
regarding his exposure to radiation at Camp Hanford.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran also underwent a VA examination in November 2002 
to determine the severity of his genitourinary condition.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for prostate 
cancer, secondary to exposure to ionizing radiation.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in February 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated July 1999, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for prostate 
cancer.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2003).  

It is determined that since the July 1999 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, in March 2003, the Chief 
Public Health and Environmental Hazards Officer wrote a 
report in which she provided an estimate of the amount of 
radiation the veteran received while serving at Camp Hanford 
from 1955-1957.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., the amount of 
radiation he was exposed to while working at Camp Hanford, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim, and it is determined to be material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  

Although the veteran's claim of service connection for 
prostate cancer has been considered on a ground different 
from that of the RO (the RO addressed the veteran's claim of 
service connection for prostate cancer on the merits) the 
issue of new and material evidence must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).  


Entitlement to service connection for prostate cancer, 
secondary to exposure to ionizing radiation.  

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the next step is consider the veteran's 
claim of service connection on the merits.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§ § 1110, 1131; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

The following diseases are diseases subject to presumptive 
service connection, and shall be service connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied: (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus; (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract.  NOTE: For the purposes of this 
section, the term urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra. 38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d)(1),(2) (2003).  As 
prostate cancer is not on the list above, the statutory 
presumption of service connection on a radiation basis under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is not 
applicable in the veteran's case.

38 C.F.R. § 3.311(b)(2) was amended by 63 Fed. Reg. 50993-
50995 (Sept. 24, 1998) which added "prostate cancer" and 
"any other cancer" to the list of potentially radiogenic 
diseases.  As prostate cancer is now a radiogenic disease 
under 38 C.F.R. § 3.311(b)(2), the veteran can be granted 
service connection for prostate cancer if the evidence shows 
that his dose estimate was sufficiently high to show exposure 
to ionizing radiation.  38 C.F.R. § 3.311(b) (2003). 

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 do not give 
rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors. See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

As the veteran's service personnel records show that he was 
stationed at Camp Hanford in 1955, 1956, and 1957, exposure 
to ionizing radiation is not an issue.  Rather, the question 
that must be answered is whether such exposure caused the 
veteran's prostate cancer.  A dose estimate was obtained by 
Dr. S.M. in March 2003, and based on that estimate, she 
concluded (after reviewing and discussing four different 
publications) that it was unlikely that the veteran's 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  Although Dr. S.M. did not cite 
specifically to the "On-site Exposures of Certain Groups of 
People who worked on the Hanford Site"publication (which 
discussed how the exposure of soldiers was different than the 
exposure of other personnel at Camp Hanford), she did cite to 
the "Hanford Individual Dose Assessment Project."  In that 
report, the veteran stated that he lived outside for a 
majority of the time while at Camp Hanford.  Based on the 
information the veteran provided, a thyroid dose estimate was 
made for the veteran, and from that estimate, Dr. S.M. 
prepared a dose estimate to the veteran's prostate.  
 
Although Dr. H.T. wrote in January 2001 that it was 
conceivable that the radiation which the veteran was exposed 
to "could have conceivably led to his present problem", his 
opinion is highly speculative, and did not rely on the amount 
of secondary information that Dr. S.M. relied upon.  The 
Court has rejected the "treating physician rule," which holds 
that opinions of a claimant's treating physician are entitled 
to greater weight than opinions from medical experts who have 
not treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the Board as adjudicators. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an expert 
and a treating physician); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board favoring one medical opinion over another 
is not error).  In this instance, because of the thoroughness 
of her opinion, more weight is assigned to Dr. S.M.'s 
opinion.  

Accordingly, based on the discussion above, service 
connection for prostate cancer on the basis of exposure to 
ionizing radiation is not warranted.  

Service connection may also be granted for a disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service. 38 C.F.R. § 3.303(d); see Davis v. 
Brown, 10 Vet. App. 209 (1997) (citing Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997)).  The veteran's claim must also be denied 
on a direct basis.  The evidence does not show, nor does the 
veteran contend, that he developed prostate cancer during 
service.  

Although the veteran has asserted that his exposure to 
radiation while serving at Camp Hanford from 1955-1957 caused 
his prostate cancer, laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 140 
(1993).  As noted above, in March 2003, Dr. S.M. concluded 
that it was unlikely that the veteran's prostate cancer could 
be attributed to ionizing radiation in service.  

The veteran's prostate cancer did not develop until 1985, 
many years after discharge from service.  Nor is there any 
medical evidence linking this condition to incidents of 
service, including exposure to ionizing radiation.  After 
consideration of all the evidence, the preponderance of the 
evidence is against the claim for service connection for 
prostate cancer, to include as exposure to ionizing 
radiation.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for prostate cancer, secondary to 
exposure to ionizing radiation, the veteran's claim is 
reopened.  

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to ionizing radiation is 
denied.  




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. s

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



